DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4-13 and 17-50 are allowed.
The following is an examiner’s statement of reasons for allowance.
The reason for allowance of claim 4 is the inclusion of “a first passage defined by a first upper end portion and a first lower end portion having a sectional area larger than a sectional area of the first upper end portion”.  The foregoing limitation(s), when combined with the other limitations of claim 4, has(have) not been taught, found, or suggested by the cited art.
Regarding claims 5-13, 17-18, and 23, for the same reason as discussed above for parent independent claim 4, dependent claims 5-13, 17-18, and 23 also contain(s) allowable subject matter.
The reason for allowance of claim 19 is the inclusion of “a first passage defined by a first upper end portion and a first lower end portion having a sectional area larger than a sectional area of the first upper end portion”.  The foregoing limitation(s), when combined with the other limitations of claim 19, has(have) not been taught, found, or suggested by the cited art.
Regarding claims 20-22 and 24-27, for the same reason as discussed above for parent independent claim 19, dependent claims 20-22 and 24-27 also contain(s) allowable subject matter.
The reason for allowance of claim 28 is the inclusion of “a first passage defined by a first upper end portion and a first lower end portion having a sectional area larger than a sectional area of the first upper end portion”.  The foregoing limitation(s), when combined with the other limitations of claim 28, has(have) not been taught, found, or suggested by the cited art.
Regarding claims 29-41, for the same reason as discussed above for parent independent claim 28, dependent claims 29-41 also contain(s) allowable subject matter.
The reason for allowance of claim 42 is the inclusion of “a first passage defined by a first upper end portion and a first lower end portion having a sectional area larger than a sectional area of the first upper end portion”.  The foregoing limitation(s), when combined with the other limitations of claim 42, has(have) not been taught, found, or suggested by the cited art.
Regarding claims 43-50, for the same reason as discussed above for parent independent claim 42, dependent claims 43-50 also contain(s) allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

June 29, 2022